Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A filter network insertable into a power transmission line, comprising:
a plurality of Us (impedance injection units); and a second circuit, comprising a plurality of inductors, for carrying low frequency power, series-connecting the first and second terminals and the plurality of IIUs as recited in claim 1.
A filter network insertable into a power transmission line, comprising:
a second circuit, comprising a series connected plurality of Us (impedance injection units) series connected with a plurality of inductors, a first end of the second circuit connected to the first terminal, an opposed second end of the second circuit connected to the second terminal, to carry low frequency power for the power transmission line in connection with the first terminal and the second terminal to and from the plurality of IIUs as recited in claim 10.
A method of handling disturbances in a power transmission line, comprising: carrying low-frequency power for the power transmission line through the first and second terminals, through a plurality of series connected inductors, to and from a plurality of series connected IIUs (impedance injection units) as recited in claim 18.
	Titus (USPN 4459629) discloses a filter network (figure 1)  insertable into a power transmission line, comprising: a first terminal  (12) and a second terminal (14) that are insertable into the power transmission line;
a first circuit (44, 46, 52) , comprising an RC (resistor and capacitor) network (44, 46)  in parallel with a surge arrestor (52), for bypassing high frequency disturbances, connected across the first terminal and the second terminal;
However, Titus does not disclose the aforementioned claimed limitations of claims 1, 10, and 18.
Li et al  (USPN 11,070,045) discloses a filter network (figure 1)  insertable into a power transmission line, comprising: a first terminal  (POS-IN) and a second terminal (POS-OUT) that are insertable into the power transmission line;
a first circuit (32, 34, 30) , comprising an RC (resistor and capacitor) network (32, 34)  in parallel with a surge arrestor (30), for bypassing high frequency disturbances, connected across the first terminal and the second terminal;
However, Li does not disclose the aforementioned claimed limitations of claims 1, 10, and 18.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836